Madden, Judge,
delivered the opinion of the court:
The plaintiff sues to recover $51,362.79 which the Government collected from the plaintiff by way of a credit. The plaintiff had bought certain ships from the Government during World War II, and had chartered them back to the Government for the Government’s use. The Merchant Ship Sales Act of 1946, 60 Stat. 41, 50 U.S.C. App. § 1742, provided that persons who had purchased ships during the war might, upon application therefor, have the purchase price readjusted so as to give them substantially as good a bargain as other persons who first bought ships pursuant to the Act of 1946.
Our decision of June 8, 1960 in the case of Socony-Mobil Oil Company v. United States, 150 Ct. Cl. 283, involved a transaction in all material respects comparable to the instant one, and we refer to that decision for a description of the rather complicated computations made in accomplishing the necessary readjustment. In the instant case, as in Socony-Mobil, the question is as to how to treat an item of “an amount equal to fifteen days’ full charter hire * * which item was to be added to an agreed lump sum amount covering other items of the adjustment.
In Socony-Mobil this court held that the “amount equal to fifteen days’ full charter hire * * *” was not true charter hire within the meaning of the adjustment provisions of section 9(b) (6) of the 1946 Act, but was an amount arbitrarily set by the parties as a part of a compromise lump sum agreement.
The Government urges that our decision in Socony-Mobil was wrong. We have reconsidered the problem, but we adhere to that decision. It does not seem to us that any useful purpose would be served by submitting the case to a commissioner for a trial on the facts.
The plaintiff is entitled to a judgment for $51,362.79, less an offset in favor of the Government for $20,545.12. Judgment will therefore be entered for plaintiff in the sum of $30,817.67.
It is so ordered.
Dubeee, Judge; and JoNes, Chief Judge, concur.